DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13-14, 16-18 and 20 are allowed.
	The following is an examiner’s statement of reasons for allowance: The present invention relates to a pixel circuit and a circuit for compensation the driving transistor of the pixel circuit using a non-display pixel driving circuit. Each independent claim identifies, inter alia, the uniquely distinct features:

With respect to claims 1 and 8.
 a controllable voltage source coupled to a control end of the second driving transistor, and configured to control the output end of the second driving transistor to output the compensation current,
wherein the voltage of the controllable voltage source is large enough to allow a sum of the compensation current and the current of the output end of the first driving transistor to be within a sensing range of a digital-to-analog converter coupled to the sensing line.


In reference to claim 7,
a controllable voltage source coupled to a control end of the second driving transistor, and configured to control the output end of the second driving transistor to output the compensation current; and
sensing a current sum of the current of the output end of the first driving transistor and the compensation current input to the sensing line,
wherein the voltage of the controllable voltage source is controlled to be large enough to allow a sum of the compensation current and the current of the output end of the first driving transistor to be within a sensing range of a digital-to-analog converter coupled to the sensing line.

The closest prior arts of:
Park et al. (US 2017/0061865) discloses a pixel circuits (P1) and (P2) coupled to the sensing line to input a compensation current to the sensing line 16. Plurality of pixels are sensed simultaneously via the same sensing path and driving characteristics of the pixels are sensed by sum of current flowing in the pixels (paragraph [39]).
Deane (US 2016/0208971) discloses a non-display driving circuit in Fig. 7 having a driving transistor (22) with an input end coupled to the sensing line (40).

However, either singularly or in combination, the closest prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

 
 




/DUC Q DINH/Primary Examiner
Art Unit 2692